Authorization for this examiner’s amendment was given in an interview with Stephen DeKlerk on 14 January 2021. Examiner noted that the details of claims 10 + 11 were somewhat inconsistent with the amendment to claim 1. Applicant agreed to cancel the claims.
The application has been amended as follows: 
Claims 10 and 11 were cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791